—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 14, 1991, convicting her of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals, inter alia, that defense counsel made appropriate motions and objections, vigorously cross-examined the People’s witnesses, and strenuously argued the defendant’s position to the jury. Thus, the defense counsel’s failure to introduce expert testimony concerning "battered woman syndrome” did not, in and of itself, constitute ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Rollock, 177 AD2d 722).
We note that the materials the defendant has submitted in support of her contention that there is newly discovered evidence that would likely have resulted in a different verdict are not properly before this Court. Since these materials are dehors the record, review thereof must be obtained pursuant to CPL article 440 (see, CPL 440.10 [1] [g]; see, e.g., People v Garner, 99 AD2d 596).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Balletta, J. P., Rosenblatt, Joy and Florio, JJ., concur.